DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites, “under 5 % binder”. The originally filed specification does not have sufficient support for the limitation “under 5% binder”. The specification states, “under 5 % gelatin” in para 0011, however the specification fails to support the binder genus as a whole and merely supports the one specific species of binder. 
Claims 22-29 are rejected based on their dependency on 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-24, 26-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sherrill (US 5673653) to in view of Axelrod (US 2005/0153040, hereafter referred to as Axelrod ‘040) and Axelrod (US 6110521, hereafter referred to as Axelrod ‘521) or alternatively Cox (US 2005/0123585) 
In re claim 21, Sherrill teaches a pet chew comprising: 
a first sheet (11, 22, 32) and 
a second sheet (12, 21, 31) wherein the second sheet comprises infused flavors (Col 3 Ln 1-20, maybe infused with flavors) and
 wherein the first and second sheets are dimensioned large enough and thin enough to be initially malleable; and 
wherein the first and second sheets in superimposed relation having a similar thickness to one another (Fig. 3-5, 7) and being rolled where the first and second sheets forming alternating layers (Fig. 3) with no intervening layers; and hardening said first sheet after it is wrapped with said second sheet such that said first sheet provides a hardened chewable wrap (Col 5 Ln 60-65) and where at least a portion of the second sheet extends beyond the longitudinal edge of the first sheet (Fig. 2-7).

Sherrill teaches the invention except for, wherein the first and second sheets comprising a plant based mixture that is extruded and substantially rawhide free, the first and second layers being made of a plant based mixture, wherein the first sheet comprises a plant protein, and wherein the second sheet comprising a meat jerky with infused flavors, wherein the first sheet comprises a plant protein and has under 5 % binder.
Axelrod ‘040 teaches a pet chew, within the same field of endeavor, comprising a first sheet and a second sheet (Para 38); wherein, each of the first and second sheet comprising a plant based mixture that is extruded (product by process limitation), and substantially rawhide free (Para 12, Abstract), wherein the plant based mixture is dimensioned large enough and thin enough to be initially malleable; and wherein the first and second sheets in superimposed relation and where the first and second sheets forming alternating layers with no intervening rawhide layers (based on the desired nutritional value of the edible base component).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the first and second sheets as taught by Sherrill as being composed of plant based mixtures that are substantially rawhide free as taught by Axelrod et al in order to provide the animal with a pet chew that aides in digestive health by providing plant based nourishment to the animal for greater nutritional value.

As noted above, Sherrill discloses the claimed invention except for the first and second layers being made of a plant based mixture, wherein the first sheet comprises a plant protein, and wherein the second sheet comprising a meat jerky with infused flavors.
Axelrod teaches the plant based mixture for use in making animal chews where the plant based mixture is extrudable and initially malleable and formed into a first and second sheets and wherein the first sheet comprises a plant protein composition (see Axelrod ‘040, Para 12, 38, and 18), and wherein and the second sheet comprising a meat jerky with infused flavors (Axelrod's ‘040 second sheet and disclosed selectable constituents including "animal matter" para 12, 28, meats).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the first and second sheets of the chew as taught by Sherrill with the first and second sheets being made of a plant based mixture that is substantially rawhide free and wherein the first sheet includes a plant protein and a second sheet infused with meat jerky flavors, as taught by Axelrod et al in order to provide additional nutritional value and flavors to the pet chew, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416.

Axelrod ‘521 teaches a pet chew, within the same field of endeavor, comprising a plant based mixture that is extruded (product by process limitation) and substantially rawhide free (abstract and Col. 2, lines 4-20, “a formulation according to the present invention comprises the intermixing of about 40% by weight wheat flour, about 55% by weight casein, about 5% by weight starch carbohydrate (humectant), and optionally with 1 to 5% gelatin by weight” this is a plant based formulation that does not include rawhide), the chew having under 5% binder (Col. 2, lines 4-20, “optionally with 1 to 5% gelatin by weight”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the first sheet of Sherrill with under 5 % binder, as taught by the chew of Axelrod, in order to effectively shape and bind the chew.
It is noted that:
-Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.
-In the present case, the prior art discloses the conventional nature of making a pet chew comprising 1-5% gelatin. Axelrod ‘040 discloses gelatin as a binder.  Axelrod ‘521 discloses 1-5% gelatin to alter the hardness of the chew product. Based on the teaching of the prior art, the claimed concentration of binder represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. Therefore, it is not such an invention as will sustain a patent. 
-Additionally attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  
-In the present case, the prior art discloses the conventional nature of making a pet chew comprising 1-5% gelatin. Axelrod ‘040 discloses gelatin as a binder. Axelrod ‘521 discloses 1-5% gelatin to alter the hardness of the chew product. Based on the teaching of the prior art, the claimed concentration of binder represents nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  

Alternatively and additionally Cox teaches a pet chew, within the same field of endeavor, wherein the pet chew is substantially rawhide free (para 0060, claim 15).
It would have been obvious to make the pet chew of Sherrill substantially rawhide free, as taught by Cox, since it is well known that rawhide can cause choking and blockages and rawhide free chews are easier for animals to digest.

In re claim 22, the modified reference teaches the pet chew of claim 21 and Sherrill further teaches wherein the first sheet is capable of being wrapped by flexing, folding or rolling into a shape (Fig. 2-3).
In re claim 23, the modified reference teaches the pet chew of claim 21, and further wherein the second sheet is made from a flavor material (see Para 38 and 12 of Axelrod ‘040).
In re claim 24, the modified reference teaches the pet chew of claim 21, wherein the end of the pet chew are tied into knots before hardening said first sheet (Sherrill figure 2).
In re claim 26, the modified reference teaches the pet chew of claim 21, wherein the first sheet comprising a plant protein and the binder comprises a gelatin composition (see para 25-29 Axelrod ‘040 and see col 2. Lines 4-40 of Axelrod ‘521).
In re claim 27, the modified reference teaches the pet chew of claim 21 wherein the flavors are selected from a group consisting of meat, chicken, fish, jerky pieces and combinations thereof (Sherrill Col 3 Ln 1-20).
In re claim 28, the modified reference teaches the pet chew of claim 25, wherein the plant protein is a wheat protein (see Axelrod ‘521, abstract and Col. 2, lines 5-40).
In re claim 29, the modified reference teaches the pet chew of claim 25 or 28, wherein the plant protein is about 40% by weight (see Axelrod ‘521, Col. 2, lines 5-40).
The modified reference is silent about wherein the plant protein is over 50% of the chew material.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the wheat protein 50% by weight, to have a higher concentration of plant based protein for the pet since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. Additionally the concentration paragraphs as noted in claim 21 above area again referenced here.

Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive. 
Applicant argued that (in view of the 112a rejection) the Specification, when read in its entirety cleared describes binders beyond gelatin. For example, paragraphs 10, 11 and 28 all describe various used of binders. The specification clearly defines that binder may be used, beyond gelatin.
This is not found persuasive because the 112a is not stating that applicant does not teach other possible binders, it is stating that applicant does not disclose those “other” binders as being less than 5%. The specification limitation noted by applicant states, “The gelatin may be a small percentage by weight, for example 5%, to provide sufficient malleability, moldability, extrudability, and formability as set forth in further detail below.” Only gelatin has support for being less than 5%.

Applicant argued that the references do not teach the added limitation of claim 21.
This is not found persuasive, please see rejection of claim 21 above.

Applicant argued that there is no teaching, suggestion, or motivation to combine the references.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to combine Sherrill with Axelrod ‘040, Axelrod ‘521, and/or alternatively Cox for the detailed reasons as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619